Citation Nr: 1416150	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-37 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for status post fracture of the nose with status post septorhinoplasty, to include the question of whether the reduction to a noncompensable (0 percent) evaluation, effective December 3, 2007, was proper.  

2.  Entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.  

3.  Entitlement to a disability evaluation in excess of 10 percent for neuropathy of the left lower extremity.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to August 1991 with a period of active duty for training (ACDUTRA) with the Army National Guard in July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.  

In the March 2008 rating decision, the RO reduced the rating for the service-connected status post fracture of the nose with status post septorhinoplasty from 10 percent to 0 percent disabling, effective December 3, 3007.  The Veteran disagreed with this reduction, which is part and parcel of his claim for an increased rating.  Accordingly, the claim for an increased rating for the service-connected status post fracture of the nose with status post septorhinoplasty has been characterized as reflected on the title page.  The Board's consideration of this matter results in no prejudice to the Veteran as the benefit sought (restoration of the 10 percent rating) is being granted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In March 2014, the Veteran testified before a Veterans Law Judge (VLJ) during a travel board hearing.  A transcript of the hearing has been associated with the claims file.  

The Board has reviewed the Veteran's Virtual VA file and notes that the March 2014 Board hearing transcript has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The issue of entitlement to service connection for depression, to include as secondary to the service-connected degenerative disc disease of the lumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a disability evaluation in excess of 10 percent for status post fracture of the nose with status post septorhinoplasty, entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, entitlement to a disability evaluation in excess of 10 percent for neuropathy of the left lower extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The March 2008 rating decision which reduced the rating of the service-connected status post fracture of the nose with status post septorhinoplasty from 10 percent disabling to 0 percent disabling, effective December 3, 2007, and the July 2009 Statement of the Case (SOC) and December 2013 Supplemental Statement of the Case (SSOC) reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected status post fracture of the nose with status post septorhinoplasty, from 10 percent disabling to 0 percent disabling, effective December 3, 2007, was not in accordance with law, the criteria for restoration of the 10 percent rating are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 3.344(c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

The Merits of the Claim

In an August 1993 rating decision, service connection was established for fracture of the nose, status post septorhinoplasty, and assigned a 10 percent disability evaluation, effective August 22, 1991.  In October 2007, the Veteran filed an informal claim for increase for his service-connected nose disability.  Based on results from a December 2007 VA examination provided by QTC Medical Services (QTC), the RO decreased the 10 percent disability evaluation to 0 percent disabling, effective December 3, 2007.  See the March 2008 rating decision.  The Veteran asserts that the 10 percent disability evaluation should be restored.  

Regarding the March 2008 reduction in rating from 10 percent to 0 percent, there are certain procedural requirements which must be met where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made.  A rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).  

The reduction in rating, effective December 3, 2007, did not affect payment made to the Veteran, as the combined evaluation for compensation purposes did not change with the reduction made.  The March 2008 letter advising him of the reduction specifically notes that the Veteran's compensation payment would continue unchanged.  As such, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Thus, the Board will turn to the question of whether the rating reduction was proper.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).
The 10 percent rating for status post fracture of the nose with status post septorhinoplasty was in effect for 16 years at the time it was reduced in December 2007 by way of the March 2008 rating decision.  As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. §3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish or continue the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement, e.g., gastric or duodenal ulcer, will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In December 2007, the Veteran was afforded a QTC examination in order to assess the current severity of his service-connected nose disability.  According to the examination report, the Veteran complained of a constant sinus problem with sinusitis episodes.  He also reported problems breathing through his nose, having a runny nose, and experiencing hoarseness of the voice.  Upon examination of the nose, the examiner noted a scar on the nose, with no evidence of nasal obstruction, deviated septum, loss of part of the nose, loss of part of the ala, obvious disfigurement, or nasal polyps.  There was also no rhinitis or sinusitis detected upon examination of the Veteran.  The examiner diagnosed the Veteran with status post fracture of the nose with status post septorhinoplasty.  In the rating decision, the RO stated that results from the December 2007 QTC examination showed no obstruction or deviation of the septum and VA outpatient treatment records reflected no worsening of the disability.  However, in the March 2008 rating decision, the RO did not address whether the VA examination used as a basis for the reduction was as full and complete as the examination on which the 10 percent rating was established and continued, or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  

The RO's analysis of the reduction in rating of the Veteran's service-connected nose disability in the July 2009 Statement of the Case (SOC) and the December 2013 Supplemental Statement of the Case (SSOC) also did not contain any discussion of the issue of whether there was an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421.  Significantly, the Veteran reported in September 2009 that his service-connected nose disability had worsened over the years.  Neither the March 2008 rating decision, nor the July 2009 SOC or December 2013 SSOC included discussion of, or citation, to 38 C.F.R. § 3.44.  

The failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  For all the foregoing reasons, the 10 percent rating for the Veteran's status post fracture of the nose with status post septorhinoplasty must be restored, effective December 3, 2007.  


ORDER

Restoration of a 10 percent disability evaluation for status post fracture of the nose with status post septorhinoplasty, effective December 3, 2007, is granted.


REMAND

Remand is required to afford the Veteran VA examinations to evaluate the current severity of his service-connected degenerative disc disease of the lumbar spine, neuropathy of the left lower extremity, and status post fracture of the nose with status post septorhinoplasty.  

A TDIU has been raised by the Veteran's representative and by the record evidence.  Accordingly, Board directs the RO/AMC to proceed with the appropriate development of this issue.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2012); 38 C.F.R. §§ 3.102, 3.159 (2013), must be fully met.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for VA treatment records from the South Texas Veterans Health Care System (STVHCS) in San Antonio, Texas dated since November 2013.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Inquire with the Veteran or the Social Security Administration (SSA) whether the Veteran is in receipt of SSA disability benefits, and if so, please obtain such records.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

4.  After all available records have been associated with the claims file, schedule the Veteran for a VA orthopedic and neurological examination to determine the nature and severity of his service-connected degenerative disc disease of the lumbar spine and neuropathy of the left lower extremity.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing for the lumbar spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must describe all present neurological manifestations of the Veteran's lumbar, specifically the neuropathy of the left lower extremity.  The severity of each neurological sign and symptom should be reported, to include whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the respective nerves.  Moreover, state whether any additional nerve is affected and if so state the severity of the impairment of the nerve affected.  

The clinician must also further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.  

The examiner must provide findings as to whether there is muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The examiner must also provide an opinion concerning the impact of the Veteran's degenerative disc disease of the lumbar spine and neuropathy of the left lower extremity on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

5.  Schedule the Veteran for a VA ear, nose, and throat (ENT) examination to determine the nature and severity of his service-connected status post fracture of the nose with status post septorhinoplasty.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings, to include scars, should be reported in detail.  The examiner should specifically indicate whether the Veteran's service-connected nose disability results in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, sinusitis, or rhinitis.  

6.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  The claim for an increased rating for the service-connected degenerative disc disease of the lumbar spine must be considered on both schedular AND EXTRASCHEDULAR bases, as the matter of entitlement to an extraschedular rating for the disability has been expressly raised by the Veteran's representative.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


